DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al. (US Pat. No. 4,214,610).
Regarding claim 7, James et al. discloses (Fig. 1-6) a heat management system for a turbomachine, comprising: 
a first duct (Fig. 1, turbine core duct of 32 and 38) comprising a first upstream portion (32) and a first downstream portion (38); 
a second duct (Fig. 1, outer bypass duct of 28 and 36) comprising a second upstream portion (28) and a second downstream portion (36); and 
a fluid exchange apparatus (Fig. 2 and 3, flow control system 12) comprising a first interleaved pathway (assembly of passages 54) and a second interleaved pathway (assembly of passages 52), 
the first interleaved pathway in fluid communication with the first upstream portion of the first duct and the second downstream portion of the second duct (Fig. 1-3 and Col. 1, ln 53 – Col. 2, ln 30; here it is apparent that the flow control system inverts the flows “P” and “F” between the first and second ducts), and 
the second interleaved pathway in fluid communication with the second upstream portion of the second duct and the first downstream portion of the first duct (Fig. 1-3 and Col. 1, ln 53 – Col. 2, ln 30; see above comment).
Regarding claim 8, James et al. further discloses that at least a portion of the fluid exchange apparatus is disposed within the first duct and at least a portion of the fluid exchange apparatus is disposed within the second duct (see Fig. 1-3 and Col. 9, ln 29-47; here it is apparent that the inlet to the first interleaved pathway is in the first duct, and the inlet to the second interleaved pathway is in the second duct).
Regarding claim 13, James et al. further discloses that the second duct comprise an annular outer bypass duct of the turbomachine (Fig. 1 and Col. 7, ln 34-37).
Regarding claim 14
a plurality of fluid exchange apparatus segments disposed circumferentially about an annular outer duct and an annular inner duct (see Fig. 2-3 and Col. 8, ln 46-58; here, each pairing of nested interleaved passages 52 and 54 may be interpreted as a segment of the fluid exchange apparatus) 
each of the fluid exchange apparatus segments comprising a first interleaved pathway segment (one of passages 54) and a second interleaved pathway segment (adjacent one of passages 52), 
each of the first interleaved pathway segments in fluid communication with the first upstream portion of the first duct and the second downstream portion of the second duct (Fig. 1-3 and Col. 1, ln 53 – Col. 2, ln 30; here it is apparent that each segment inverts a portion of the flows “P” and “F” between the first and second ducts), and 
each of the second interleaved pathway segments in fluid communication with the second upstream portion of the second duct and the first downstream portion of the first duct (Fig. 1-3 and Col. 1, ln 53 – Col. 2, ln 30; see above comment).
Regarding claim 1, James et al. further discloses that the first interleaved pathway comprises a plurality of first passages (passages 54) and the second interleaved pathway comprises a plurality of second passages (52); wherein the plurality of first passages and the plurality of second passages interleave with one another (Fig. 1-3 and Col. 1, ln 53 – Col. 2, ln 30; here it is apparent that each of the first passages is nested / interleaved together with each adjacent second passage).

Regarding claim 2, James et al. further discloses that the plurality of first passages traverse the second interleaved pathway so as to maintain fluid separation of a fluid in the first interleave pathway and a fluid in the second interleaved pathway, and the plurality of second passages traverse the first interleaved pathway so as to maintain fluid separation of the fluid in the second interleaved pathway and the fluid in the first interleaved pathway (see Fig. 2-3, Col. 6, ln 26-40, Col. 10, ln 17-34, and Col. 11, ln 54 – Col. 12, ln 10; here, it is apparent from the figures and text cited that when the valve 50 is operated in the state where the valve segments 66 are contained within the first passage, as shown in Fig. 2-3, fluid separation is maintained between the first and second passages).
Regarding claim 3, James et al. further discloses that the fluid exchange apparatus has a curvilinear shape or profile (see Fig. 1-6 and Col. 9, ln 60-62). 
Regarding claim 4, James et al. further discloses that the fluid exchange apparatus comprises one or more crossover pathways (88 and 90) providing fluid communication between the first interleaved pathway and the second interleaved pathway (see Fig. 2-3, Col. 6, ln 26-40, Col. 10, ln 17-34, and Col. 10, ln 57 – Col. 11, ln 18; here, it is apparent from the figures and text cited that when the valve 50 is operated in the state where the valve segments 66 of the first interleaved pathway passages are extended through opening 88 and opening 90 in the adjacent second interleaved pathway passages, the openings serve as crossover passages providing fluid communication between the first passages and second passages).
Regarding claim 5, James et al. further discloses that the fluid exchange apparatus comprises a flow modulator (valve segments 66) in fluid communication with at least one of the one or more crossover pathways (see Fig. 2-3 and Col. 10, ln 57 – Col. 11, ln 18; here it is apparent that the valve segments 66 modulate the flow mixing between the first passage and second passage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. in view of Murphy (US Pub. No. 2012/0272658 A1).
Regarding claim 6, James et al. discloses the heat management system of claim 7, which includes a fluid exchange apparatus as described above, which may be operated to modulate the flow of fluid in the first and second ducts (see above discussion).  
James et al. fails to teach that the heat management system includes a first heat exchanger operably coupled to the first interleaved pathway so as to provide fluid communication between the first heat exchanger and the first interleaved pathway; and/or a second heat exchanger operably coupled to the second interleaved pathway so as to provide fluid communication between the second heat exchanger and the second interleaved pathway.
Murphy teaches (Fig. 1-2) a heat management system, wherein a second heat exchanger (HX2) is installed within a flow passage (the duct of Fig. 2 with inlet 70) downstream of a flow modulating device (72), the flow passage connecting an outer bypass duct with the turbine core duct (see Fig. 2 and [0005], and [0023-0024]).  Murphy further teaches that the heat exchanger may be used in communication with gas turbine bypass ducts in order to use the ducted airflow to cool engine lubricant or provide cooled engine air for use in the aircraft cabin (see [0001-0002] and [0021], ln 5-9).
Because both James et al. and Murphy describe configurations for modulating bypass air in gas turbine engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify James et al. by adding a heat exchanger within the first duct operably coupled to the downstream outlet of the second interleaved pathway via a ducted flow passage which outlets to the first duct (turbine core duct), as in the configuration of Murphy, since Murphy teaches that a heat exchanger may be included in fluid communication with bypass air and downstream of a modulating device in order to provide cooling to the engine lubricant or provide cooled engine air for use in the aircraft cabin (see [0001-0002] and [0021], ln 5-9).  
Regarding claim 9, the proposed combination exhibits a heat exchanger disposed downstream of the second interleaved pathway, the second heat exchanger comprising a second inlet in fluid communication with the second interleaved pathway and a second outlet in fluid communication with the first downstream portion of the first duct (see above modification).
Regarding claim 11, the proposed combination exhibits that the heat exchanger is disposed within the first duct (see above modification; here, since the outlet of the second interleaved pathway is within the first duct, it would be obvious to include the heat exchanger and ducted flow passage within the first duct).
Regarding claim 10, a different interpretation of James et al. is than given above is taken, wherein the first interleaved pathway comprises the passages 52 and the second interleaved pathway comprises the passages 54.  
It is clear from the above discussion of claim 7 that under this new interpretation, James et al. still discloses the heat management system of claim 7, since the language of claim 7 allows for the first and second ducts to be freely interchanged, along with their corresponding interleaved pathways.  James et al. further discloses that the first interleaved pathway comprises a decreasing cross-sectional surface area from an upstream side to a downstream side thereof (see Fig. 2-6 and Col. 9, ln 48-60).  
James et al. fails to teach that a first heat exchanger disposed upstream of the first interleaved pathway, the first heat exchanger comprising a first inlet in fluid communication with the first upstream portion of the first duct and a first outlet in fluid communication with the first interleaved pathway; and/or a second heat exchanger disposed downstream of the second interleaved pathway, the second heat exchanger comprising a second inlet in fluid communication with the second interleaved pathway and a second outlet in fluid communication with the first downstream portion of the first duct.
Murphy teaches (Fig. 1-2) a heat management system, wherein a first and second heat exchanger (HX1, HX2) are installed within a flow passage (the duct of Fig. 2 with inlet 70) downstream of a flow modulating device (72), the flow passage containing branches outputting to the outer bypass duct and the turbine core duct, with one heat exchanger installed in each branch (see Fig. 2 and [0005], and [0023-0024]).  Murphy further teaches that the heat exchangers may be used in communication with gas turbine bypass ducts in order to use the ducted airflow to cool engine lubricant or provide cooled engine air for use in the aircraft cabin (see [0001-0002] and [0021], ln 5-9). 
Because both James et al. and Murphy describe configurations for modulating bypass air in gas turbine engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify James et al. by adding a heat exchanger operably coupled to the downstream outlet of the second interleaved pathway via a ducted flow passage which outlets to the first duct (outer bypass duct), as in the configuration of Murphy, since Murphy teaches that a heat exchanger may be included in fluid communication with bypass air and downstream of a modulating device in order to provide cooling to the engine lubricant or provide cooled engine air for use in the aircraft cabin (see [0001-0002] and [0021], ln 5-9).

Allowable Subject Matter
Claim(s) 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Primary Examiner, Art Unit 3745